DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 14 are objected to because of the following informalities: Claims 2 and 14, second line recites “an error”, which should be --the error-- because this term was previously presented in the claim.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 10, 12-15, 18 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Baik et al. (2018/0115153), hereinafter Baik.
Regarding claim 1, Baik discloses (see figures 1-3) a method (figure 1) comprising: determining a first measurement signal (figure 1, part first measurement signal 144 from 136/140) which depends on a first load current through a first transistor (figure 1, part first load current through 110) which is connected in series to a load (figure 1, part 130); determining a second measurement signal (figure 1, part second measurement signal 142 from 116/120) which depends on a second load current through a second transistor (figure 1, part second load current through 108) which is connected in series to the load (figure 1, part 130); and comparing (figure 1, part 146) the first measurement signal (figure 1, part first measurement signal 144 from 136/140) and the second measurement signal (figure 1, part second measurement signal 142 from 116/120), in order to detect the presence of an error  (figure 1, part 146)(paragraphs [0006]-0015]; an apparatus for detecting faults on the outputs of a half-bridge… The microprocessor 146 is considered herein to be a comparator in that it takes the two analog voltages of the peak detectors 120 and 140, converts them to digital values, compares the digital values to each other and based upon that comparison, turns off or turns on the driver 102 by a control signal output 150 provided to the driver 102… A determination that the current flowing through the high side exceeds the current flowing through the low side by an improper amount is determined by the instantaneous or near-instantaneous value of the peak current through the high side resistance 112 versus the peak current passing through the low side resistance 132. If that difference exceeds a pre-determined, design-choice value, the microprocessor 146 provides an output signal 150 to the driver 102 turning the driver off, isolating the load 130 from the battery 114 and protecting it from damage).
	Regarding claim 2, Baik discloses everything claimed as applied above (see claim 1). Further, Baik discloses (see figures 1-3) the presence of an error is detected (figure 1, part 146) if one of the first (figure 1, part first measurement signal 144 from 136/140) and the second measurement signal (figure 1, part second measurement signal 142 from 116/120) deviates from the other of the first (figure 1, part first measurement signal 144 from 136/140) and the second measurement signal (figure 1, part second measurement signal 142 from 116/120) by more than a predetermined value (figure 1, part 146) (figure 1, part 146)(paragraphs [0006]-0015]; an apparatus for detecting faults on the outputs of a half-bridge… The microprocessor 146 is considered herein to be a comparator in that it takes the two analog voltages of the peak detectors 120 and 140, converts them to digital values, compares the digital values to each other and based upon that comparison, turns off or turns on the driver 102 by a control signal output 150 provided to the driver 102… A determination that the current flowing through the high side exceeds the current flowing through the low side by an improper amount is determined by the instantaneous or near-instantaneous value of the peak current through the high side resistance 112 versus the peak current passing through the low side resistance 132. If that difference exceeds a pre-determined, design-choice value, the microprocessor 146 provides an output signal 150 to the driver 102 turning the driver off, isolating the load 130 from the battery 114 and protecting it from damage).
Regarding claim 3, Baik discloses everything claimed as applied above (see claim 1). Further, Baik discloses (see figures 1-3) determining the first measurement signal (figure 1, part first measurement signal 144 from 136/140) comprises detecting a load path voltage (figure 1, part a load path voltage detected by the amplifier 136 at lower terminal of 110) of the first transistor (figure 1, part 110)(paragraph [0009]; The amplifier 116 amplifies the voltage across the small resistor 112 due to the current flowing through the resistor 112 and provides an output voltage, the magnitude of which corresponds to the current flowing through the resistor 112).
Regarding claim 4, Baik discloses everything claimed as applied above (see claim 3). Further, Baik discloses (see figures 1-3) generating the first current measurement signal (figure 1, part first measurement signal 144 from 136/140) includes detecting the load path voltage (figure 1, part a load path voltage detected by the amplifier 136 at lower terminal of 110) and amplifying the load path voltage using an amplifier (figure 1, part amplifier 136) (paragraph [0009]; The amplifier 116 amplifies the voltage across the small resistor 112 due to the current flowing through the resistor 112 and provides an output voltage, the magnitude of which corresponds to the current flowing through the resistor 112).
Regarding claim 5, Baik discloses everything claimed as applied above (see claim 1). Further, Baik discloses (see figures 1-3) determining the second measurement signal (figure 1, part second measurement signal 142 from 116/120) comprises measuring a load path voltage (figure 1, part a load path voltage detected by the amplifier 116 at upper terminal of 108) of the second transistor (figure 1, part 116) (paragraph [0009]; The amplifier 116 amplifies the voltage across the small resistor 112 due to the current flowing through the resistor 112 and provides an output voltage, the magnitude of which corresponds to the current flowing through the resistor 112).
Regarding claim 6, Baik discloses everything claimed as applied above (see claim 1). Further, Baik discloses (see figures 1-3) determining the second measurement signal (figure 1, part second measurement signal 142 from 116/120) comprises generating a measurement current (figure 1, part current that pass through 122) which depends on the second load current (figure 1, part second load current through 108) (paragraph [0010]; The diode 122 thus allows current to flow in one direction).
Regarding claim 10, Baik discloses everything claimed as applied above (see claim 1). Further, Baik discloses (see figures 1-3) the method further comprising: switching off at least one of the first transistor (figure 1, part 110) and the second transistor (figure 1, part 108) when an error is detected (figure 1, part 146; through 150) (paragraphs [0006]-0015]; an apparatus for detecting faults on the outputs of a half-bridge… The microprocessor 146 is considered herein to be a comparator in that it takes the two analog voltages of the peak detectors 120 and 140, converts them to digital values, compares the digital values to each other and based upon that comparison, turns off or turns on the driver 102 by a control signal output 150 provided to the driver 102… A determination that the current flowing through the high side exceeds the current flowing through the low side by an improper amount is determined by the instantaneous or near-instantaneous value of the peak current through the high side resistance 112 versus the peak current passing through the low side resistance 132. If that difference exceeds a pre-determined, design-choice value, the microprocessor 146 provides an output signal 150 to the driver 102 turning the driver off, isolating the load 130 from the battery 114 and protecting it from damage).
Regarding claim 12, Baik discloses everything claimed as applied above (see claim 1). Further, Baik discloses (see figures 1-3) comparing (figure 1, part 146) the first measurement signal (figure 1, part first measurement signal 144 from 136/140) with a fixedly predetermined threshold value (figure 1, part 146); and switching off the first transistor (figure 1, part 110; turn-off through 150) if the first measurement signal (figure 1, part first measurement signal 144 from 136/140) reaches or exceeds the fixedly predetermined threshold value (figure 1, part 146) (paragraphs [0006]-0015]; The microprocessor 146 is considered herein to be a comparator in that it takes the two analog voltages of the peak detectors 120 and 140, converts them to digital values, compares the digital values to each other and based upon that comparison, turns off or turns on the driver 102 by a control signal output 150 provided to the driver 102… A determination that the current flowing through the high side exceeds the current flowing through the low side by an improper amount is determined by the instantaneous or near-instantaneous value of the peak current through the high side resistance 112 versus the peak current passing through the low side resistance 132. If that difference exceeds a pre-determined, design-choice value, the microprocessor 146 provides an output signal 150 to the driver 102 turning the driver off, isolating the load 130 from the battery 114 and protecting it from damage).
Regarding claim 13, Baik discloses (see figures 1-3) an electronic circuit (figure 1) comprising: a first electronic switch (figure 1, part 110) configured to be connected in series to a load (figure 1, part 130); a second electronic switch (figure 1, part 108) configured to be connected in series to the load (figure 1, part 130); an error detection circuit (figure 1, part error detection circuit generated by 116, 120, 136, 140 and 146) configured to determine a first measurement signal (figure 1, part first measurement signal 144 from 136/140) which depends on a first load current through the first transistor (figure 1, part first load current through 110), to determine a second measurement signal (figure 1, part second measurement signal 142 from 116/120) which depends on a second load current through the second transistor (figure 1, part second load current through 108), and to compare (figure 1, part 146) the first measurement signal (figure 1, part first measurement signal 144 from 136/140) and the second measurement signal (figure 1, part second measurement signal 142 from 116/120), in order to detect the presence of an error (figure 1, part 146)(paragraphs [0006]-0015]; an apparatus for detecting faults on the outputs of a half-bridge… The microprocessor 146 is considered herein to be a comparator in that it takes the two analog voltages of the peak detectors 120 and 140, converts them to digital values, compares the digital values to each other and based upon that comparison, turns off or turns on the driver 102 by a control signal output 150 provided to the driver 102… A determination that the current flowing through the high side exceeds the current flowing through the low side by an improper amount is determined by the instantaneous or near-instantaneous value of the peak current through the high side resistance 112 versus the peak current passing through the low side resistance 132. If that difference exceeds a pre-determined, design-choice value, the microprocessor 146 provides an output signal 150 to the driver 102 turning the driver off, isolating the load 130 from the battery 114 and protecting it from damage).
Regarding claim 14, claim 2 has the same limitations, except that is a method claim, based on this is rejected for the same reasons.
Regarding claim 15, claim 3 has the same limitations, except that is a method claim, based on this is rejected for the same reasons.
Regarding claim 18, claim 4 has the same limitations, except that is a method claim, based on this is rejected for the same reasons.
Regarding claim 20, claim 10 has the same limitations, except that is a method claim, based on this is rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baik et al. (2018/0115153), hereinafter Baik, in view of Yagyu et al. (US 2014/0334051), hereinafter Yagyu.
Regarding claim 7, Baik discloses everything claimed as applied above (see claim 6). Further, Baik discloses (see figures 1-3) the second transistor (figure 1, part 108) has a load current output (figure 1, part 108; lower load current output) and wherein the measurement current (figure 1, part current that pass through 122). However, Baik does not expressly disclose the second transistor has a load current output and a measurement current output and wherein the measurement current is provided by a current detection circuit which is coupled to the load current output and the measurement current output.
Yagyu teaches (see figures 1-23) the second transistor (figure 1, part Q1) has a load current output (figure 1, part Q1; lower load current output connected to Rb2) and a measurement current output (figure 1, part Q1; measurement current output connected to Ra1) and wherein the measurement current(figure 1, part measurement current through Q3) is provided by a current detection circuit (figure 1, part current detection circuit generated by AMP1 and Q3) which is coupled to the load current output (figure 1, part Q1; lower load current output connected to Rb2) and the measurement current output  (figure 1, part Q1; measurement current output connected to Ra1)(paragraphs [0079]-[0082]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the current measurements of Baik with the current measurements features as taught by Yagyu and obtain the second transistor has a load current output and a measurement current output and wherein the measurement current is provided by a current detection circuit which is coupled to the load current output and the measurement current output, because it provides more efficient and reliable current detection (paragraph [0100]).
Regarding claim 8, Baik discloses everything claimed as applied above (see claim 6). Further, Baik discloses (see figures 1-3) determining the second measurement signal (figure 1, part second measurement signal 142 from 116/120). However, Baik does not expressly disclose conducting the measurement current through a measuring resistor, wherein the second measurement signal comprises a voltage across the measuring resistor
Yagyu teaches (see figures 1-23) determining the second measurement signal (figure 1, part Vs) includes conducting the measurement current (figure 1, part current through R4) through a measuring resistor (figure 1, part R4), wherein the second measurement signal (figure 1, part Vs) comprises a voltage (figure 1, part Vs) across the measuring resistor (figure 1, part R4) (paragraphs [0079]-[0082]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the current measurements of Baik with the current measurements features as taught by Yagyu and obtain determining the second measurement signal includes conducting the measurement current through a measuring resistor, wherein the second measurement signal comprises a voltage across the measuring resistor, because it provides more efficient and reliable current detection (paragraph [0100]).
Regarding claim 16, claim 7 has the same limitations, except that is a method claim, based on this is rejected for the same reasons.
Regarding claim 17, claim 8 has the same limitations, except that is a method claim, based on this is rejected for the same reasons.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baik et al. (2018/0115153), hereinafter Baik, in view of Kaeriyama (US 2016/0087626).
Regarding claim 9, Baik discloses everything claimed as applied above (see claim 1). Further, Baik discloses (see figures 1-3) the first transistor comprises a low-side (figure 1, part 110), and wherein the second transistor comprises a high-side transistor (figure 1, part 108). However, Baik does not expressly disclose an H-bridge.
Kaeriyama teaches (see figures 1-9) the first transistor comprises a low-side of an H-bridge (figure 1, part Qvl), and wherein the second transistor comprises a high-side transistor of the H- bridge (figure 1, part Quh) (paragraph [0026]; an H-bridge circuit 11).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the bridge of Baik with the H-bridge features as taught by Kaeriyama and obtain the first transistor comprises a low-side of an H-bridge, and wherein the second transistor comprises a high-side transistor of the H- bridge, because it provides efficient power conversion. 
Regarding claim 19, claim 9 has the same limitations, except that is a method claim, based on this is rejected for the same reasons.
Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Baik et al. (2018/0115153), hereinafter Baik, in view of Graf (US 2017/0163255).
Regarding claim 11, Baik discloses everything claimed as applied above (see claim 1). Further, Baik discloses (see figures 1-3) controlling (figure 1, part 102) the second transistor (figure 1, part 108) which depends on the second load current (figure 1, part second load current through 108). However, Baik does not expressly disclose controlling the second transistor in accordance with a fuse characteristic curve.
Graf teaches (see figures 1-13) controlling (figure 2, part 202) the second transistor (figure 2, part 203) in accordance with a fuse characteristic curve (figure 2, part 202) (paragraph [0095]-[0103]; A protection turn-off of the electronic switch 201 can be achieved if one of the following conditions occurs: an exceedance of a trip current Itrip evaluated in the electronic switch 201; an exceedance of a limiting current Ilim (e.g. limitation to 100 A), with an associated temperature increase; an exceedance of an integrated turn-off temperature Toff (e.g. 170° C.); an exceedance of a threshold value by a current which is determined by means of a sense current evaluation; an exceedance of a threshold value by a current which is determined by means of a sense current evaluation, for a specific time; a turn-off caused by the microcontroller 202. The complete fuse function thus functions in the overall system) which depends on the second load current (figure 2, part second load current through 203; measured by 205) (paragraph [0095]; The logic unit 204 supplies a sense current to the microcontroller 202 (in accordance with a voltage dropped at a resistance 205) and the microcontroller 202 supplies a control signal IN to the logic unit 20204).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the control of Baik with the control with fuse characteristic features as taught by Graf, because it improves the circuit control with more protection (paragraph [0003]). 
Regarding claim 21, Baik discloses everything claimed as applied above (see claim 13). Further, Baik discloses (see figures 1-3) the second electronic switch (figure 1, part 108) and the error detection circuit (figure 1, part error detection circuit generated by 116, 120, 136, 140 and 146), and wherein the first electronic switch (figure 1, part 110). However, Baik does not expressly disclose the second electronic switch and the error detection circuit are part of a common integrated circuit, and wherein the first electronic switch is arranged outside the integrated circuit.
Graf teaches (see figures 1-13) the second electronic switch (figure 2, part 203) and the error detection circuit (figure 2, part 204) are part of a common integrated circuit (figure 2, part 201), and wherein the load (figure 2, part RL) is arranged outside the integrated circuit (figure 2, part 201)(paragraph [0012]; The diagnosis unit and the memory can be an integrated part of the apparatus. In particular, an individual chip can be used for this purpose. It is also possible for a plurality of chips to be used for the integration of the apparatus).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the electronic circuit of Baik with the integration features as taught by Graf and obtain the second electronic switch and the error detection circuit are part of a common integrated circuit, and wherein the first electronic switch is arranged outside the integrated circuit, because it provides more efficient layout based on the design requirements. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	







	/THIENVU V TRAN/                                        Supervisory Patent Examiner, Art Unit 2839